DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doorley et al (US 2016/0121855).
Doorley et al teach a device and a method as claimed.
The device comprises an optical window 102 and a cleaning device.
The cleaning device comprises a brush 112 and a wiper arm 110.
The wiper arm comprises a first link 116, a second link 118 and a torsion mechanism/spring 107.
The first and the second links are connected by a hinge joint.
The second link is driven by a drive system 192, 196, 114, 138, 128, comprising a motor 196.
The brush is disclosed as comparing a blade, an arcuate sheet, a support sheet and a joint (best shown on Figures 2 and 5). The arcuate sheet is shown as covered with a protective cover, which is configured as sloped (gable) roof.
The cleaning device is disclosed as comprising: a base 128, a base power device 196, a guide rail 140, rollers 146 and base motion mechanism (at least Figure 8). The base is disclosed as restricted to a rotation movement by the structure of the device such as part 140 and the connected parts.
The drive mechanism is disclosed as comprising a drive mechanism 196 and a transmission comprising a base rack 192, and a base power ger 144, which are meshed by part 198.
The rotation planes of the parts are disclosed as claimed.
See entire document, especially Figures 1, 2, 4, 5, 8-10 and the related description.

The method comprises controlling the and driving as claimed see at least Figures 1-2, 4, 9-10 and the related description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doorley et al (US 2016/0121855).
As to claim 5:
Doorley et al, as applied above, teach the device as claimed except for the specific recitation of an arc-shaped first link.
However, it has been held that the shape/configuration of the claimed part was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape/configuration of the claimed part was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The applicants have not demonstrated that the particular shape/configuration of the claimed link was significant.
Further, providing holding part of wiper blades curved according to curvature of the surface to be cleaned was-well known in the art as evidenced by Doorley et al.
Thus, the shape/configuration of the claimed link is a matter of choice which a person of ordinary skill in the art would have found obvious at the time the invention was filed.
As to claim 13:
Doorley et al, as applied above, teach the device as claimed except for the specific recitation of four roller.
Doorley et al show two rollers 146 on the far side of the circular rail (Figure 5).
The inside of the near side of the rail is not shown on the Figure.
However, it would have been obvious to an ordinary artisan at the time the invention was filed that the near side of the rail is also provided with two rollers to enable proper placement and operation of the device since Doorley et al show two rollers of the far side (one near base of the arm and one near part 150) and show an arm and a part 150 on both sides (far and near) of the rail.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doorley et al (US 2016/0121855) in view of Shimoyama et al (US 2017/0113658).
Doorley et al, as applied above, teach the device as claimed except for the specific recitation of a nozzle system provided on the support.
However, Shimoyama et al tech that it was known and beneficial to provide supports of the wiper blades with nozzle systems and teach benefits of such. See at least Figures 1-3, 6-7, 9 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the nozzle system as suggested by Shimoyama et al into the device of Doorley et al in order to obtain benefits disclosed by Shimoyama et al.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior fails to teach or fairly suggest providing a ultraviolet lamp system on the support sheet of Doorley et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning systems and methods for optical windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711